Exhibit 10.2



SELLING AGENT AGREEMENT




November 20, 2007                         




Joseph Stevens & Company, Inc.
59 Maiden Lane
32nd Floor
New York, NY 10038
Attention: Joseph Glodek


Dear Sirs:

1.       Introductory. HYBRID DYNAMICS CORPORATION, a Nevada corporation (the
“Company”), offers and proposes to sell (the “Offering”) a minimum of 30 and a
maximum of 50 Units (the “Units”) each Unit composed of (i) 2,000 shares its
Series A Convertible 8% Preferred Stock, $5.00 stated value per share (the
“Preferred Stock”), (ii) Class A Warrants for the purchase of 20,000 shares of
its $0.00015 par value common stock at an exercise price of $1.00 (“Warrants”),
and (iii) 5,000 shares of common stock $0.00015 par value (“Unit Common Stock”),
at a purchase price of $10,000.00 per Unit. The Preferred Stock is convertible
into the Company’s Common Stock, $0.00015 par value (the “Common Stock”) at the
rate of ten (10) shares of Common Stock per each one (1) Preferred Share.  The
Unit; Preferred Stock, Warrant and Unit Common Stock are sometimes referred to
collectively as the “Securiites”.

The Company hereby agrees with the Selling Agent, as follows:

2.       Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Selling Agent that:



          

     (a) A final Private Placement Memorandum dated November 20, 2007, with
respect to the Offering and proposed sale of the Units, together with the
exhibits thereto and the documents incorporated by reference therein
(collectively, the “Memorandum”), copies of which have heretofore been delivered
to the Selling Agent, has been prepared by the Company in conformity with the
Securities Act of 1933, as amended (the “Securities Act”), the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder, and all other applicable securities laws.

     (b) Neither the Memorandum (including any amendment or supplement thereto)
nor any supplemental sales material relating to the Offering (when read in
conjunction with the Memorandum, whether designated only for broker-dealer use
or otherwise), includes any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the foregoing representation does not
apply to statements in or omissions from the Memorandum (including any amendment
or supplement) or supplemental sales material based upon, and in conformity
with, written information furnished to the Company by the Selling Agent
specifically for use therein.

     (c) The Company has been duly incorporated, and is validly existing and in
good standing under the laws of the State of Nevada. The Company has all
requisite corporate power and authority to own and operate its properties and
assets and to conduct its business as described in




1

--------------------------------------------------------------------------------

 

          

the Memorandum, and to execute, deliver and perform under this Agreement; the
Memorandum; the Subscription Agreements to be executed and entered into by the
Company and purchasers in the Offering prior to, on or after the date hereof
(the “Subscription Documents”), the Certificate of Designation of Series A
Preferred Stock of Hybrid Dynamics Corporation, as executed and filed with the
State of Nevada (the “Certificate”); the Warrant to be executed by the Company
in favor of the Selling Agent on or about the date of termination of the
Offering (the “Agent’s Warrant”) and the Class A Warrants to be executed by the
Company in favor of subscribers on or about the date of termination of the
Offering (collectively, the “Warrants”); and any other agreements, instruments,
certificates or documents to which the Company is a party that relate to or
arise from the Offering or the transactions contemplated thereby, together with
all exhibits, schedules and agreements thereto and contemplated therein
(collectively, the “Transaction Documents”).  The Company is duly qualified,
authorized to do business and in good standing as a foreign corporation in all
jurisdictions in which its activities, business and properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to be so qualified, authorized or in good standing would not have
a material adverse effect on the financial condition, business, properties or
results of operations of the Company.

     (d) All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the due authorization, execution and
delivery of this Agreement and the other Transaction Documents, and the
performance of all obligations of the Company hereunder and thereunder,
including without limitation the authorization, sale, issuance and delivery of
the Shares and the Conversion Shares (as defined in Section 2(e)), as the case
may be, has been taken. This Agreement and the other Transaction Documents, when
executed and delivered by or on behalf of the Company, will be legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights and (ii) general
principals of equity that restrict the availability of equitable remedies.

     (e) All action required to be taken by the Company as a condition to the
due and proper authorization, issuance, sale, and delivery of the Shares to the
subscribers therefor in accordance with the terms of the Transaction Documents
(including without limitation the Memorandum and the Certificate) has been
taken. Upon the payment of the consideration for such Units as specified in the
Transaction Documents, the securities underlying such Units when issued will be
validly issued, fully paid, and non-assessable, with no personal liability
attaching to the ownership thereof, will be free and clear of all liens imposed
by or through the Company, will conform in all material respects to the
description thereof contained in the Memorandum and the Certificate, and will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, except as (i) the enforcement thereof may be
limited by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and (ii) rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability. The
shares of the Common Stock issuable upon conversion of the Shares in accordance
with the terms of the Certificate (the “Conversion Shares”) and issuable upon
exercise of the Warrants (the “Warrant Shares”) have been duly and validly
authorized and reserved for issuance upon such conversion and/or exercise, and,
immediately after such conversion and/or exercise, will be validly issued, fully
paid and non-assessable, with no personal liability attaching to the ownership
thereof, will conform in all material respects to the description thereof
contained in the Memorandum, and will be free and clear of all liens imposed by
or through the Company.

     (f) The authorized capital stock of the Company consists of 99,000,000
shares of the Common Stock, of which 5,187,285 shares is issued and outstanding
as of November 20, 2007, and 1,000,000 shares of preferred stock, $0.00015 par
value, of which 660,000 shares have been



2

--------------------------------------------------------------------------------

 

          

designated Series A Convertible 8% Preferred Stock, and no shares of which are
issued and outstanding as of the date hereof, and the designations, powers,
preferences, rights, qualifications, limitations, and restrictions in respect of
each class and series of authorized capital stock of the Company, as set forth
in the Company’s articles of incorporation, as amended (the “Articles of
Incorporation”) and the Certificate, will be valid, binding and enforceable, and
in accordance with all applicable laws. Except as disclosed in the Memorandum,
(i) there is no commitment by or obligation of the Company to issue any shares
of capital stock, subscriptions, warrants, options, convertible securities, or
other similar rights to purchase or receive Company securities or to distribute
to the holders of any of its equity securities any evidence of indebtedness,
cash, or other assets, (ii) the Company is under no obligation (contingent or
otherwise) to purchase, redeem, or otherwise acquire any of its equity or debt
securities or any interest therein or to pay any dividend or make any other
distribution in respect thereof, and (iii) there are no voting trusts or similar
agreements, stockholders’ agreements, pledge agreements, transfer restrictions,
buy-sell agreements, rights of first refusal, preemptive rights, or proxies
relating to any securities of the Company. Except as set forth in the
Memorandum, no person holds of record or, to the best of the Company’s
knowledge, beneficially, 5% or more of the outstanding shares of the capital
stock of the Company. All outstanding securities of the Company were issued in
compliance with applicable Federal and state securities laws. The capital stock
of the Company conforms in all material respects to the description thereof
contained in the Memorandum. Except as disclosed in the Memorandum, the Offering
or sale of the Shares as contemplated in the Transaction Documents will not give
rise to any rights for or relating to the registration of any shares of Common
Stock other than the registration rights of the holders of the Shares and
pursuant to the Warrants.

     (g) The Offering and sale of the Units in the manner contemplated by the
Transaction Documents is intended to be exempt from registration requirements of
the Securities Act by reason of Section 4(2) thereof and Regulation D
thereunder. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf (i) has made, during the six months prior to the
date hereof, or (ii) will make, throughout the Offering Period (as herein
defined) or during the six-month period commencing on the latest Closing Date
(as herein defined), any offer to sell or any sale of any security to be issued
by it or any security issued or to be issued by any other corporation,
partnership, or similar entity formed or to be formed by it, that would
invalidate the exemption from registration relied on to offer and sell the
Units.

     (h) The Company is not in violation of its Articles of Incorporation or
bylaws, or, except as disclosed in the Memorandum or in Schedule 2(h) hereto, in
default, or with the giving of notice or lapse of time or both, would be in
default, in the performance of any obligation, agreement, or condition contained
in any lease, license, contract, indenture, or loan agreement or in any bond,
debenture, note, or any other evidence of indebtedness, except for such defaults
as would not have a material adverse effect on the Company. The execution,
delivery and performance of the Transaction Documents, the incurrence of the
obligations arising under the Transaction Documents, the issuance, sale, and
delivery of the Shares, the issuance and delivery of the Conversion Shares, and
the consummation of the other transactions contemplated by the Transaction
Documents, have been duly authorized by all requisite corporate action on the
part of the Company and will not (i) conflict with or result in a breach of, or
default under, the Articles of Incorporation or bylaws of the Company, or any
loan agreement, mortgage, lease, deed of trust, indenture, or other agreement or
instrument to which the Company is a party or by which it is bound, or any
judgment, law, statute, order, rule, administrative regulation, or decree of any
court, or governmental authority, agency or body having jurisdiction over the
Company or its properties, or (ii) result in the creation or imposition of any
lien, charge, claim, or encumbrance upon any property or asset of the Company.




3

--------------------------------------------------------------------------------

 

          

     (i) Since the dates for which information is given in the Memorandum,
except as set forth in the Memorandum (including the financial statements
contained therein), the Company has not incurred any material liabilities or
obligations, direct or contingent, except in the ordinary course of business,
and there has not been any material adverse change or any development involving
a prospective material adverse change in the financial condition, business,
properties or results of operations of the Company, or any change in the capital
or increase in the long-term debt of the Company, nor has the Company declared,
paid or made any dividend or distribution of any kind on any class of its
capital stock.

     (j) Subject to the assumptions and qualifications contained therein, the
Company’s financial statements set forth in the Memorandum fairly present the
financial condition of the Company at the respective dates therein specified and
the results of operations and cash flows of the Company for the respective
periods covered thereby, and such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered thereby except as otherwise noted therein.
The assumptions used in preparing the pro forma financial statements included in
the Memorandum provide a reasonable basis for presenting the significant effects
directly attributable to the transactions or events described therein, the
related pro forma adjustments give appropriate effect to those assumptions, and
the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.

     (k) Except as disclosed in the Memorandum or in Schedule 2(h), there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company that, if determined
adversely to the Company’s interests, could have a material adverse effect on
the financial condition, business, properties or results of operations of the
Company, or that could affect the validity of the Transaction Documents or the
right of the Company to enter into any of such Transaction Documents, or to
consummate the transactions contemplated hereby or thereby, or which might
result, either individually or in the aggregate, in any change in the current
equity ownership of the Company. The foregoing includes, without limitation,
actions pending or, to the Company’s knowledge, threatened or any basis
therefore known by the Company involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
Except as disclosed in the Memorandum or in Schedule 2(h) hereto, the Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agent or instrumentality.

     (l) Except where such failure would not have a material adverse effect on
the business, assets, results of operation, condition, or prospects of the
Company, except as disclosed in the Memorandum or in Schedule 2(h) hereto, the
Company has good and valid title, free and clear from all liens and
encumbrances, to all of its assets, whether personal or real property, owned or
leased. All of the Company’s tangible personal property has been maintained in
accordance with generally accepted industry practice and is, in all material
respects, in good operating condition and repair, ordinary wear and tear
excepted. All leased personal property is, in all material respects, in the
condition required of such property by the terms of the lease applicable
thereto, and all such leases are in full force and effect and have not been
modified or amended, and no party thereto is in default in any material respect
thereunder. The Company owns no real property or any interest in real property,
other than as described in the Memorandum and leasehold interests granted
pursuant to written leases; the Company has neither granted nor is subject to
any options to purchase or rights of first refusal with respect to any real
property; and all of the Company’s leases of real property are in full force and
effect and have not been modified or amended, and no party thereto is in default
in any material respect thereunder.



4

--------------------------------------------------------------------------------

 

          

     (m) No consent, approval, authorization, or order of, or filing with, any
court or governmental authority, agency or body is required for the consummation
by the Company of the transactions contemplated by this Agreement, except such
filing as may be required by the Securities Act, or state securities or Blue Sky
laws.

     (n) Except as would not have a material adverse effect on the business,
assets, results of operation, condition, or prospects of the Company, the
Company has filed, or caused to be filed, on a timely basis, all tax returns
(including payroll, unemployment, and other taxes related to its employees and
independent contractors) required to be filed with any government, any state or
political subdivision thereof or any agency or entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government (each a “Governmental Body”), and has paid or caused to be paid
all taxes, levies, assessments, tariffs, duties or other fees imposed, assessed,
or collected by any Governmental Body that may have become due and payable
pursuant to those tax returns or otherwise. No deficiency assessment with
respect to or proposed adjustment of any of the Company’s Federal, state,
municipal, or local tax returns has occurred or, to the Company’s knowledge, is
threatened. There has been no tax lien imposed by any Governmental Body
outstanding against the Company’s assets or properties, except the lien for
current taxes not yet due. The charges, accruals, and reserves on the books of
the Company with respect to taxes for all fiscal periods are adequate in the
opinion of the Company, and the Company does not know of any actual or proposed
tax assessment for any fiscal period or of any basis therefor against which
adequate reserves have not been set up. The Company has not been advised that
any Federal income tax return of the Company has been, or will be, examined or
audited by the Internal Revenue Service.

     (o) The Company is not and, after giving effect to the offering and sale of
the Units and the application of the proceeds thereof as described in the
Memorandum, will not be an “investment company” as defined in the United States
Investment Company Act of 1940, as amended, or a “holding company” within the
meaning of, or subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended, and the rules and regulations promulgated by the
Commission thereunder.

     (p) Except as disclosed in the Memorandum, and except for such matters
that, individually or in the aggregate, would not have a Material Adverse Effect
on the business, operations or financial results of the Company (either
individually or in the aggregate):


                    

(i)   the Company is, and has been, in compliance with all Environmental Laws
(as defined below), and the Company has not received any (A) communication that
alleges that the Company is in violation of, or has liability under, any
Environmental Law, (B) written request for information pursuant to any
Environmental Law, or (C) notice regarding any requirement that is proposed for
adoption or implementation under any Environmental Law and that would be
applicable to the operations of the Company;

(ii)  the Company has obtained and is in compliance with all permits, licenses
and governmental authorizations pursuant to all Environmental Laws
(collectively, “Environmental Permits”) necessary for their operations as
currently conducted, (B) all such Environmental Permits are valid and in good
standing, and (C) the Company has not been advised by any governmental entity or
authority of any actual or potential change in the status or terms and
conditions of any Environmental Permit;





5

--------------------------------------------------------------------------------

 

                     (iii)  there are no Environmental Claims (as defined below)
pending or, to the knowledge of the Company, threatened, against the Company;

(iv)  there have been no Releases (as defined below) of any Hazardous Material
that could reasonably be expected to form the basis of any Environmental Claim
against the Company or against any person whose liabilities for such
Environmental Claims the Company has, or may have, retained or assumed, either
contractually or by operation of law; and

(v)  (A) the Company has not retained or assumed, either contractually or by
operation of law, any liabilities or obligations that could reasonably be
expected to form the basis of any Environmental Claim against the Company, and
(B) to the knowledge of the Company, no Environmental Claims are pending against
any person or entity whose liabilities for such Environmental Claims the Company
has, or may have, retained or assumed, either contractually or by operation of
law.


          As used in this Agreement, the terms: (A) “Environmental Claim” means
any and all administrative, regulatory or judicial actions, suits, orders,
demands, directives, claims, investigations, proceedings or notices of violation
by or from any person or entity alleging liability of whatever kind or nature
arising out of, based on or resulting from (y) the presence or release of, or
exposure to, any Hazardous Materials at any location; or (z) the failure to
comply with any Environmental Law; (B) “Environmental Laws” means all applicable
federal, state, local and foreign laws, rules, regulations, orders, decrees,
judgments, legally binding agreements or Environmental Permits issued,
promulgated or entered into by or with any governmental entity or authority,
relating to pollution, natural resources or protection of endangered or
threatened species, human health or the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata); (C) “Hazardous
Materials” means (y) any petroleum or petroleum products, radioactive materials
or wastes, asbestos in any form, urea formaldehyde foam insulation and
polychlorinated biphenyls; and (z) any other radioactive, chemical, material,
substance or waste that in relevant form or concentration is prohibited, limited
or regulated under any Environmental Law; and (D) “Release” means any actual or
threatened release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata) or within any building, structure, facility or fixture



          

     (q)  Except as disclosed in the Memorandum, since December 31, 2006, there
has been no material adverse change (or any development involving a prospective
material adverse change), whether or not arising from transactions in the
ordinary course of business, in or affecting: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects of the Company, taken as a whole; (ii) the long-term
debt or capital stock of the Company; or (iii) the Placement or consummation of
any of the other transactions contemplated by this Agreement.  Since the date of
the latest balance sheet presented in or attached to the Memorandum, the
Company  has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company taken as a whole, except for
liabilities, obligations and transactions which are disclosed in the Memorandum
and/or the exhibits thereto.

     (r)  The Company maintains a system of internal accounting and other
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of reliable
financial statements in conformity with United States generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is



6

--------------------------------------------------------------------------------

 

          

permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accounting for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any material differences.

     (s) The Company has not violated or is currently in violation of any
provisions of: (a) Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”),
(b) the Bank Secrecy Act, as amended, (c) the Money Laundering Control Act of
1986, as amended, (e) the Foreign Corrupt Practices Act, or (d) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and the rules and
regulations promulgated under any such law, or any successor law, except for
such violations which, singly or in the aggregate, would not have a Material
Adverse Effect.

     (t)  No relationship, direct or indirect, exists between or among any of
the Company or any affiliate of the Company, on the one hand, and any director,
officer, stockholder, customer or supplier of the Company or any affiliate of
the Company, on the other hand, which is required by the Securities Act, the
Exchange Act or the Rules and Regulations to be described in the Memorandum
which is not so described therein.  There are no outstanding loans (except for
mortgage loans made in the ordinary course of business), advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Memorandum.

     (u)  Intellectual Property

               (i)   “Intellectual Property” consists of the following:


                                 (A)     all patents, trademarks, trade names,
service marks, trade dress, copyrights and any renewal rights therefor, mask
works, net lists, schematics, technology, manufacturing processes, supplier
lists, trade secrets, know-how, moral rights, computer software programs or
applications (in both source and object code form), applications and
registrations for any of the foregoing owned by the Company, specifically
including but not limited to the proprietary processes embodied in the Company's
pending patents;

(B)     all goodwill associated with trademarks, trade names, service marks and
trade dress owned by the Company;

(C)     all documents, records and files relating to design, end user
documentation, manufacturing, quality control, sales, marketing or customer
support for all intellectual property described herein owned by the Company;

(D)     all other tangible or intangible proprietary information and materials
owned by the Company; and

(E)     all license and other rights in any third party product, intellectual
property, proprietary or personal rights, documentation, or tangible or
intangible property, including without limitation the types of intellectual
property and tangible and intangible proprietary information described in (a)
through (e) above (other than license agreements for standard “shrink wrapped,
off the shelf,” commercially available, third party products used by the
Company);



7

--------------------------------------------------------------------------------

 

                     (ii)  that are owned or held by or on behalf of the Company
or that are being, and/or have been, used, or are currently under development
for use, in the business of the Company as it has been, is currently or is
currently anticipated to be conducted.  Intellectual Property described in
clauses (a) to (e) above is referred to herein as “Company Intellectual
Property” and Intellectual Property described in clause (f) above is referred to
herein as “Company Licensed Intellectual Property.” Unless otherwise noted, all
references to “Intellectual Property” shall refer to both Company Intellectual
Property and Company Licensed Intellectual Property.

(iii)  Company Intellectual Property consists solely of items and rights that
are either: (a) owned by the Company, (b) in the public domain, or (c)
rightfully used and authorized for use by the Company and its successors
pursuant to a valid license or other agreement. All Company Intellectual
Property which consists of license or other rights to third party property.  
Except as set forth in this Memorandum, the Company has all rights in the
Company Intellectual Property reasonably necessary to carry out the Company's
current, and anticipated future activities and has or had all rights in Company
Intellectual Property reasonably necessary to carry out Company's former
activities, including without limitation, if necessary to carry out such
activities, rights to make, use, exclude others from using, reproduce, modify,
adapt, create derivative works based on, translate, distribute (directly and
indirectly), transmit, display and perform publicly, license, rent, lease,
assign, and sell the Company Intellectual Property in all geographic locations
and fields of use, and to sublicense any or all such rights to third parties,
including the right to grant further sublicenses. 

(iv)  Except as set forth in this Memorandum, the Company is not, nor as a
result of the execution or delivery of this Agreement, or performance of the
Company's obligations hereunder or thereunder, will the Company be, in violation
of any license, sublicense or other agreement relating to the Company
Intellectual Property to which the Company is a party or otherwise bound. The
Company is not obligated to provide any consideration (whether financial or
otherwise) to any third party, nor is any third party otherwise entitled to any
consideration, with respect to any exercise of rights by the Company or its
successors in Company Intellectual Property.

(v)  Except as set forth in this Memorandum, the use, reproduction,
modification, distribution, licensing, sublicensing, sale, or any other exercise
of rights in any Company Intellectual Property or any other authorized exercise
of rights in or to Company Intellectual Property by the Company or its licensees
does not and to the best of the Company's knowledge will not infringe any
copyright, patent, trade secret, trademark, service mark, trade name, firm name,
logo, trade dress, mask work, moral right, other intellectual property right,
right of privacy, right of publicity or right in personal or other data of any
person. Further, except as set forth in this Memorandum to the best of the
Company’s knowledge, the use, reproduction, modification, sale, or any other
exercise of rights in any Company Intellectual Property or any other authorized
exercise of rights in or to Company Intellectual Property by the Company or its
licensees does not and will not infringe any copyright, patent, trade secret,
trademark, service mark, trade name, firm name, logo, trade dress, mask work,
moral right, other intellectual property right, right of privacy, right of
publicity or right in personal or other data of any person.  Except as set forth
in the Memorandum, no claims (a) challenging the validity, effectiveness, or
ownership by the Company of any of Company Intellectual Property, or (b) to the
effect that the use, reproduction, modification, manufacturing, distribution,
licensing, sublicensing, sale or any other



8

--------------------------------------------------------------------------------

 

                     exercise of rights in any Company Intellectual Property by
the Company or its licensees infringes or will infringe on any intellectual
property or other proprietary or personal right of any person have been asserted
or, to the Company's knowledge, are threatened by any person nor to the best of
the Company's knowledge are there any valid grounds for any bona fide claim of
any such kind.  Except as set forth in the Memorandum, all granted or issued
patents and mask works and all registered trademarks and all copyright
registrations held by the Company are valid, enforceable and subsisting.  Except
as set forth in this Memorandum, to the Company’s knowledge, there is no
unauthorized use, infringement or misappropriation of any of Company
Intellectual Property by any third party, employee or former employee or other
third party.

(vi)  The Memorandum describes all parties who have created any material portion
of, or otherwise have any rights in or to, Company Intellectual Property other
than employees of the Company whose work product was created by them entirely
within the scope of their employment by the Company and constitutes works made
for hire owned by the Company. The Company has secured from all parties who have
created any material portion of, or otherwise have any rights in or to, Company
Intellectual Property valid and enforceable written assignments or licenses of
any such work or other rights to the Company.

(vii)  The Company has obtained legally binding written agreements from all
employees and third parties with whom the Company has shared confidential
proprietary information (a) of the Company, or (b) received from others which
the Company is obligated to treat as confidential, which agreements require such
employees and third parties to keep such information confidential.

(viii)  Except as described in the Memorandum, there are no encumbrances on any
Company Intellectual Property. 



                (v)   All offers and sales of securities of the Company issued
during the three year period prior to the date hereof were at all relevant times
duly registered or exempt from the registration requirements of the Act and the
rules and regulations thereunder and were duly registered or the subject of an
available exemption from the registration requirements of the applicable state
securities or Blue Sky laws. The Company has not, directly or indirectly,
solicited any offer to buy or offered to sell any securities during the
twelve-month period ending on the date hereof which, to the knowledge of the
Company, would be integrated with the Offering.

     (w)   To the knowledge of the Company after reasonable investigation,
during the past five years, except as disclosed in the SEC Documents, none of
the current officers or directors of the Company have been:


                     (i)  the subject of a petition under the federal bankruptcy
laws or any state insolvency law filed by or against them, or by a receiver,
fiscal agent or similar officer appointed by a court for their business or
property, or any partnership in which any or them was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which any of them was an executive officer at or within two years
before the time of such filing;




9

--------------------------------------------------------------------------------

 

                     (ii)  convicted in a criminal proceeding or a named subject
of a pending criminal proceeding (excluding traffic violations and other minor
offenses);

(iii)  the subject of any order, judgment, or decree not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any of them from, or otherwise limiting, any of the
following activities:


                          (a)     acting as a futures commission merchant,
introducing broker, commodity trading advisor, commodity pool operator, floor
broker, leverage transaction merchant, any other person regulated by the
Commodity Futures Trading Commission, or an associated person of any of the
foregoing, or as an investment adviser, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, or engaging in
or continuing any conduct or practice in connection with any such activity;

(b)     engaging in any type of business practice; or

(c)     engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities law or federal commodity laws.


                    

(iv)  the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated of any federal or state authority barring, suspending or
otherwise limiting for more than sixty (60) days their right to engage in any
activity described in paragraph (c)(i) above, or be associated with persons
engaged in any such activity;

(v)  found by any court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission to have violated any federal or state
securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated; or

(vi)  found by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding by the Commodity Futures
Trading Commission has not been subsequently reversed, suspended or vacated.

(vii)  found by a court or an administrative agency to have or is alleged to
have violated any foreign securities laws.


                (x)  So long as the Securities (including the Common Stock
receivable upon the exercise thereof) are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Company, during any
period in which it is not subject to and in compliance with Section 13 or 15(d)
of the Exchange Act, or is not exempt from such reporting requirements pursuant
to and in compliance with Rule 12g3-2b under the Exchange Act, make publicly
available any information required to be provided by Rule 144A(d)(4) under the
Securities Act.

     (y)     The Company is in compliance with requirements of the
Sarbanes-Oxley Act of 2002 as they apply to the Company and all rules and
regulations promulgated by the Commission thereunder, as they apply to the
Company, in effect as of the date of this Agreement, except where such
noncompliance could not be reasonably expected to have, individually or in the
aggregate, a material adverse effect upon the Company.



10

--------------------------------------------------------------------------------

 

3.       REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLING AGENT

          The Selling Agent hereby represents and warrants to, and covenants
with, the Company that:



                (a)  This Agreement has been duly authorized, executed and
delivered by the Selling Agent and constitutes the legal, valid and binding
obligation of the Selling Agent, enforceable against it in accordance with its
terms, except insofar as enforcement of the indemnification or contribution
provisions hereof may be limited by applicable laws or principles of public
policy and subject, as to enforcement, to the availability of equitable remedies
and limitations imposed by bankruptcy, insolvency, reorganization and other
similar laws and related court decisions relating to or affecting creditors’
rights generally.

     (b)  The Selling Agent will cooperate with the Company to ensure that the
offering and sale of the Securities will comply with the requirements of the
Securities Act, including, without limitation, the general conditions contained
in Regulation D and the federal securities laws, and will follow the reasonable
advice of the Company with respect to the manner in which to offer and sell the
Securities so as to ensure that the offering and sale thereof will comply with
the securities laws of any jurisdiction in which Securities are offered by the
Selling Agent, and the Selling Agent will not make an offer of Securities in any
jurisdiction in which the Company advises it in writing that such offer would be
unlawful for the Selling Agent to offer or sell securities.

     (c)  The Selling Agent is: (i) a registered broker-dealer under the
Exchange Act; (ii) a member in good standing of the NASD; and (iii) registered
as a broker-dealer in each jurisdiction in which it is required to be registered
as such in order to offer and sell the Securities in such jurisdiction.

     (d)  The Selling Agent has not and will not make an offer of Securities (or
of any securities, the offering of which may be integrated with the Placement)
on the basis of any communications or documents relating to the Company or the
Securities except the Memorandum and the exhibits thereto (including the
Subscription Documents), and the cover letters referred to in Section 2 hereof. 
Without limiting the generality of the foregoing, the Selling Agent has not and
will not make any representation as to any rate of return on investment that an
offeree may obtain from the ownership of Common Stock other than as set forth in
the Memorandum.  The Selling Agent will deliver a copy of the Memorandum to each
prospective Investor solicited by it prior to such offeree’s execution of the
Subscription Documents or, in the case of amendments or supplements to the
Memorandum (other than those amendments and supplements approved in writing by
the Company but designated in writing as not subject to this requirement), prior
to such offeree’s execution of an acknowledgment of receipt of such amendment or
supplement and reconfirmation of intent to subscribe.

     (e)  The Selling Agent will periodically notify the Company of the
jurisdiction in which the Securities are being offered by it or will be offered
by it pursuant to this Agreement, and will periodically notify the Company of
the status of the offering conducted pursuant to this Agreement.  Such notices
will be provided to the Company so as to enable the Company to timely comply
with its filing obligations under applicable federal and state laws.




11

--------------------------------------------------------------------------------

 

                (f)  The Selling Agent has delivered or caused to be delivered
(or will so deliver prior to the applicable closing date) to each prospective
Investor the Memorandum.


4.       Offering and Sale of Units.



                (a)  On the basis of the representations, warranties, and
covenants herein contained, but subject to the terms and upon the conditions
herein set forth, the Selling Agent is hereby appointed the exclusive selling
agent of the Company during the term specified below (the “Offering Period”) for
the purpose of finding subscribers for the account of the Company through the
Offering to an unlimited number of “accredited investors” (as such term is
defined in Rule 501 of Regulation D). Subject to the performance by the Company
of all its obligations to be performed hereunder, and to the completeness and
accuracy of all the representations and warranties contained herein, Selling
Agent hereby accepts such engagement and agrees on the terms and conditions
herein set forth to advise, consult with and assist the Company during the
Offering Period to find subscribers for a minimum of 30 and a maximum of 50
Units (as may be increased by the “Maximum Amount”_ at a price of Ten Thousand
Dollars ($10,000.00) per Unit. The Selling Agent’s engagement hereunder, which
is terminable as provided in Section 11 hereof, shall continue until not later
than December 31, 2007; provided that such termination date (the “Termination
Date”) may be extended by mutual agreement of the parties for up to 61 days. 
The Maximum Amount may be increased by the parties by an additional $100,000 of
gross proceeds to cover oversubscriptions. 

     (b)  In connection with the performance of its obligations under this
Agreement, the Selling Agent may engage, for the account of the Company, the
services of one or more broker-dealers (“Additional Agents”) who are members of
the Financial Industry Regulatory Authority and who are acceptable to the
Company, and, as compensation for their services, shall pay to such Additional
Agents an amount to be negotiated between the Selling Agent and such Additional
Agents. Such amount will be paid to the Additional Agents by the Selling Agent
only out of the commissions received by it in respect of sales of Units as
described in paragraph (f) of this Section 4, and the Company shall have no
obligation to any Additional Agent respecting any such payment. The
arrangements, if any, between the Company, the Selling Agent, and any Additional
Agent shall be set forth in an Additional Agent Agreement (“Additional Agent
Agreement”), which shall provide, among other things, that such Additional Agent
shall be deemed to have agreed to the matters set forth herein as if the
Additional Agent were a signatory hereof. Nothing contained in this Agreement or
in the Additional Agent Agreement shall be deemed to constitute the Additional
Agents, if any, as the Selling Agent’s agents, and the Selling Agent shall not
be liable to the Company in respect of the performance by the Additional Agents,
if any, of any representations, warranties or covenants of such Additional
Agents contained herein or in the Additional Agent Agreement.

(c)  Each subscriber must complete and execute a copy of the Subscription
Documents (including an Investor Questionnaire) Upon receipt, the Selling Agent
shall forward all Subscription Documents to the Selling Agent and a copy to
Charles A. Koenig, Attorney At Law, 326 South High Street, Suite 300, Columbus,
Ohio 43215 (the “Company’s Attorney”).

     (d)  In the event that subscriptions for a minimum of 30 Units shall not
have been received and accepted by the Company by the Termination Date, all
documents received from subscribers (if any) shall be returned in full (without
interest), and the Selling Agent’s engagement and this Agreement shall terminate
without obligation on the Selling Agent’s part or on the part of the Company,
except as provided in Sections 6 and 7 hereof.



12

--------------------------------------------------------------------------------

 

          

     (e)  If, by the Termination Date or such earlier time as may be agreed upon
by the Selling Agent and the Company, the Selling Agent has received
subscriptions for at least 30 Units, the Selling Agent shall notify the Company
of the aggregate amount of Units for which it has received subscriptions.
Payment of the purchase price for the Units for which the Selling Agent has
found subscribers, and delivery, with respect to each subscriber for Units, of a
copy of a Subscription Agreement signed by such subscriber, shall then be made
at the offices of the Selling Agent, or such other place as shall be agreed upon
between Selling Agent and the Company, at 10:00 A.M., New York Time, no later
than the fifth full business day after the day on which the Selling Agent
notifies the Company of the amount of Units subscribed for, or such other day
and time (not later than ten business days thereafter) as shall be agreed upon
between the Selling Agent and the Company (the “Closing Date”).

     (f)  As compensation for its services, a cash commission will be paid to
the Selling Agent with respect to subscriptions received by it and accepted by
the Company as to which the gross proceeds  at each Closing Date equal to ten
percent (10.0%) of the purchase price of each share Unit. In addition, the
Company agrees to pay the Selling Agent a non-accountable expense allowance
equal to three percent (3%) of the gross proceeds at each Closing Date.   

     (g)  Other then the normal brokerage commission, neither the Selling Agent,
the Company, nor any Additional Agent shall, directly or indirectly, pay or
award any finder’s fees, commissions or other compensation to any person engaged
by a potential investor for investment advice as an inducement to such advisor
to advise the purchase of the Units.

     (h)  If the Offering closes, as further consideration for the Selling
Agent’s services hereunder, the Company will issue to the Selling Agent on each
Closing Date a common stock purchase warrant (the “Agent’s Warrant”) in the form
attached hereto as Exhibit A granting the Selling Agent the right to purchase
from the Company for a period of five years after the final Closing Date fifteen
percent (15%) of the shares of Common Stock issuable upon conversion of the
issued Series A Convertible Preferred Stock plus the number of shares of Common
Stock issued with the Units  for a cash consideration payable upon exercise
equal to $1.20 per share of Common Stock, subject to adjustment upon the
occurrence of certain events. The Agent’s Warrant shall be deemed fully earned
upon its issuance, shall provide for cashless exercise and will allow for the
same registration rights as provided to investors.  The warrant shall be
issuable to such associated persons and affiliates of the Selling Agent as the
Selling Agent shall designate.

     (i)  Each of the Selling Agent and the Company will advise the other if it
becomes aware of any material change in the facts and circumstances subsequent
to the date of the Memorandum relating to the offer and sale of the Shares as
described in the Memorandum.

     (j)  If at any time after the date of the Memorandum and prior to the
Termination Date, either the Selling Agent or the Company becomes aware of the
occurrence of an event as a result of which the Memorandum includes an untrue
statement of a material fact, or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the Selling Agent or the Company, as applicable, will
promptly notify the other thereof, and will prepare an amendment or supplement
to the Memorandum that will correct such statement or omission. The Company will
furnish information with respect to itself as Selling Agent may from time to
time reasonably request.

     (k)  Neither the Selling Agent nor the Company will make a general
solicitation with respect to the Offering.



13

--------------------------------------------------------------------------------

 

          

     (l)  The Selling Agent shall be entitled to a warrant solicitation fee
equal to 5% of the exercise price with respect to the exercise of any warrants
held by Investors in the Offering which warrants are exercised through the
solicitation efforts of the Selling Agent.  Such warrant solicitation fee shall
be payable in accordance with the applicable FINRA regulations.  The Company
aggress it shall not retain any other broker-dealer firm to solicit warrants
held by Investors in the Offering. 


5.       Covenants and Agreements of the Company. The Company covenants and
agrees with the Selling Agent that:



                (a)  The Company will not, prior to the applicable Closing Date
and without the consent of the Selling Agent (which consent shall not
unreasonably be withheld), incur any material liability or obligation, direct or
contingent, or enter into any material transaction, other than in the ordinary
course of business, except as contemplated by the Memorandum. The Company will
not, prior to the applicable Closing Date, declare or pay any dividend or make
any distribution on the Preferred Stock payable to stockholders of record on a
date prior to the applicable Closing Date or declare or pay any bonuses to
employees or increase any employees compensation without the Selling Agent’s
prior written consent, except in the ordinary course of annual reviews.

     (b)  The Company will use the net proceeds received by it from the sale of
the Units in the manner specified in the Memorandum under the caption “Use of
Proceeds.”

     (c)  The Company will deliver to the Selling Agent, at or before the date
hereof, an original of the Memorandum suitable for duplication by the Selling
Agent, including the financial statements included or incorporated by reference
therein. The Company will deliver to the Selling Agent, from time to time until
the Termination Date, an original of such amendments or supplements to the
Memorandum that may be prepared by the Company suitable for duplication by the
Selling Agent.

     (d)  The Company will prepare and file, or cause to be prepared and filed,
all reports or other documents as are or may be required to enable the Units to
be qualified for sale under the securities laws (including without limitation
Regulation D) of such jurisdictions as the Selling Agent may designate; provided
that the Selling Agent provide all information as to purchasers of the Units
required for such filings.

     (e)  For a period of two years from the latest Closing Date, the Company
will deliver to Selling Agent and Investors (a) copies of the financial
statements furnished by the Company to its security holders and each other
report furnished by the Company to its security holders, (b) as soon as they are
available, copies of any other reports (financial or other) which the Company
shall publish or otherwise make generally available to its security holders, and
(c) as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission, promptly upon transmission
thereof.

     (f)  Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf will offer or sell any security to be issued by it or any
security issued or to be issued by any other corporation, partnership, or
similar entity formed or to be formed by it, which security is of the same or a
similar class as the Preferred Stock or the Common Stock of the Company for a
period of six months after the latest Closing Date, other than offers of
securities under an employee benefit plan as defined in Rule 405 under the Act,
Common Stock issued upon exercise of the Warrants, securities issued in
connection with acquisitions, or other securities, in each case that will not
invalidate the exemption from registration relied on to offer and sell the
Preferred Stock.,



14

--------------------------------------------------------------------------------

 

           unless the Company provides Selling Agent with an opinion of counsel
acceptable to Selling Agent that any such offer or sale will not be integrated
with the offering of the Preferred Stock pursuant to this Agreement for purposes
of the exemptions under Regulation D and the condition contained in Rule 502(a)
of Regulation D.

     (g)  Notwithstanding any termination of this Agreement pursuant to the
terms hereof or otherwise, if on or before the twelve (12) month anniversary of
the Final Closing Date, the Company enters into a commitment or letter of intent
relating to any offering of debt or equity securities of the Company or any
other financing: (i) with any financing source to whom the Company was
introduced by the Selling Agent or who was contacted by Selling Agent in
connection with its services for the Company hereunder and prior to such contact
had no contact with the Company (excluding from this exception however persons
who are shareholders of the Company as a result of the Selling Agent or its
associated persons), or (ii) as a result of the use by the Company of materials
or other work product prepared by the Selling Agent in connection with the
Placement, the Company shall pay to the Selling Agent, at the closing of any
such offering or financing, the fees described in, and in accordance with the
terms and provisions of, Section 4(f) and 4(h)above.

     (h)  In addition to the foregoing, the Company hereby grants to the Selling
Agent the exclusive right of first refusal to manage any private or public
offering of equity or debt securities, including any offering which includes
securities convertible into equity securities, of the Company (a “Future
Offering”) for a period commencing on the date hereof through a date which is
twelve (12) months from the Final Closing Date.  At any time during such period
that the Company contemplates conducting a Future Offering the Company shall
deliver to the Selling Agent a written notice (the “Notice”) stating its
intention to conduct the Future Offering, the material terms and conditions of
the thereof, including the amount to be raised and the type of security to be
issued and the compensation requested by the competing broker-dealer firm if
any, (the “Offer Terms”) and an offer to the Selling Agent to manage the Future
Offering.  At any time within 30 days after receipt of the Notice, the Selling
Agent may, by giving written notice to the Company, elect to accept the
Company’s offer to manage the Future Offering.  The failure of the Selling Agent
to give such acceptance notice within such 30 day period will be deemed a
rejection of the offer solely with respect to the applicable Future Offering. 
The terms of any Future Offering managed by the Selling Agent (including the
fees payable to the Selling Agent in connection therewith) shall be the same as
those of a bona fide offer received by the Company.  Neither the issuance of
securities under existing convertible securities, warrants or stock options nor
offerings to any directors and officers of the Company, or family members of the
same, shall be deemed to be a Future Offering for the purposes of this Section
5(h).


6.       Payment of Expenses.



                (a)  The Company will pay all reasonable out-of-pocket expenses
incident to the performance of the obligations of the Company under this
Agreement, including (but not limited to) (i) all expenses and taxes incident to
the sale and delivery of the Units and securities underlying the Units, (ii)all
expenses incident to the printing of copies of the Memorandum, any supplemental
sales material supplied or approved in writing by the Company, any amendments or
supplements thereto, (iii) any “Blue Sky” filing fee and related counsel fees of
the Selling Agent, which shall be based upon $400.00 for each state, and
furnishing the same to the Selling Agent, (iv) all filing and printing fees and
expenses (including legal fees and disbursements of its counsel), (v) the fees
and disbursements of counsel and accountants for the Company, (vi) the escrow
fee, not to exceed $2,500.00 and (vii) all of the Selling Agent’s reasonable
out-of-pocket expenses (including fees and disbursements of its counsel, which
shall equal the sum of $20,000), travel,



15

--------------------------------------------------------------------------------

 

           and related expenses incurred in connection with this Agreement and
the Offering) incurred in connection with this Agreement, preparing to market,
and marketing the Units.

     (b)  In addition to the foregoing, the Company agrees that in connection
with the registration rights granted to investors in the Offering with respect
to the Securities, it shall be pay to Ellenoff Grossman & Schole, LLP, the sum
of $15,000 in connection with the review the registration statement and any
amendment thereto, and the filing with FINRA by the Selling Agent pursuant to
FINRA Rule 2710. Such amount legal fee shall be payable at the final Closing of
the Offering. 


7.       Indemnification and Contribution.



                (a)  The Company agrees to indemnify and hold harmless the
Selling Agent, any person who controls the Selling Agent within the meaning of
the Securities Act, Section 20(a) of the Exchange Act or any applicable statute,
and each partner, director, officer, employee, agent and representative of the
Selling Agent and its representatives from and against any loss, damage,
expense, liability or claim, or actions or proceedings in respect thereof
(including, without limitation, reasonable attorneys’ fees and expenses incurred
in investigating, preparing or defending against any litigation commenced,
collectively “Damages”) which any such person or entity may incur or which may
be made or brought against any such person arising out of or based upon: (i) any
material breach of any of the agreements, representations or warranties of the
Company contained in or contemplated by this Agreement or the Subscription
Documents, including, without limitation, those arising out of or based on any
alleged untrue statement of a material fact or omission to state a material fact
required to be stated in the Memorandum or the Subscription Documents or
necessary in order to make the statements appearing therein not misleading in
the light of the circumstances in which they were made, except insofar as any
loss, damage, expense, liability or claim, or actions or proceedings arises out
of or is based upon  any alleged untrue statement of a material fact  contained
in information furnished in writing by the Selling Agent.(ii) any violation of
any federal or state securities laws attributable to the Placement, or (iii) any
violation of law by the Company or any affiliate thereof, or any director,
officer, employee, agent or representative of any of them, related to or arising
out of the Placement.  This indemnity agreement by, and the agreements,
warranties and representations of, the Company shall survive the offer, sale and
delivery of the Securities and the termination of this Agreement and shall
remain in full force and effect regardless of any investigation made by or on
behalf of any person indemnified hereunder, and termination of this Agreement
and acceptance of any payment for the Securities hereunder.

     (b)  The Selling Agent agrees to indemnify and hold harmless the Company
and its affiliates, any person who controls any of them within the meaning of
the Securities Act, Section 20(a) of the Exchange Act or any applicable statute,
and each officer, director, employee, agent and representative of the Company or
any of its affiliates from and against any Damages which any such person or
entity may incur or which may be made or brought against any such person, but
only to the extent the same arises out of or is based upon: (i) any breach of
any of the agreements, representations or warranties of the Selling Agent
contained in this Agreement, or (ii) any untrue statement of a material fact in
any information provided to the Company in writing by the Selling Agent,
expressly for use in and used in the Memorandum.  This indemnity agreement by,
and the agreements, warranties and representations of, the Selling Agent shall
survive the offer, sale and delivery of the Securities and shall remain in full
force and effect regardless of any investigation made by or on behalf of any
person indemnified hereunder, and termination of this Agreement and acceptance
of any payment for the Securities hereunder.

     (c)  If any action is brought against a party (the “Indemnified Party”) in
respect of which indemnity may be sought against one or more other parties (the
“Indemnifying Party” or



16

--------------------------------------------------------------------------------

 

           “Indemnifying Parties”), the Indemnified Party shall promptly notify
the Indemnifying Party or Parties in writing of the institution of such action;
provided, however, the failure to give such notice shall not release the
Indemnifying Party or Parties from its or their obligation to indemnify the
Indemnified Party hereunder except to the extent the Indemnifying Party actually
incurs damage by reason of such failure and shall not release the Indemnifying
Party or Parties from any other obligations or liabilities to the Indemnified
Party in any event.  The Indemnifying Party or Parties may at its or their own
expense elect to assume the defense of such action, including the employment of
counsel reasonably acceptable to the Indemnified Party; provided, however, that
no Indemnifying or Indemnified Party shall consent to the entry of any judgment
or enter into any settlement by which the other party is to be bound without the
prior written consent of such other party, which consent shall not be
unreasonably withheld.  In the event the Indemnifying Party or Parties assume a
defense hereunder, the Indemnified Party shall be entitled to retain its own
counsel in connection therewith and, except as provided below, shall bear the
fees and expenses of any such counsel, and counsel to the Indemnified Party or
Parties shall cooperate with such counsel to the Indemnifying Party in
connection with such proceeding.  If an Indemnified Party reasonably determines
that there are or may be differing or additional defenses available to the
Indemnified Party which are not available to the Indemnifying Party, or that
there is or may be a conflict between the respective positions of the
Indemnifying Party and of the Indemnified Party in conducting the defense of any
action, then the Indemnifying Party shall bear the reasonable fees and expenses
of any counsel retained by the Indemnified Party in connection with such
proceeding; provided that the Indemnifying Party shall not be liable for the
expense of more than one separate counsel in any one action.  All references to
the Indemnified Party contained in this Section 10(c) include, and extend to and
protect with equal effect, any persons who may control the Indemnified Party
within the meaning of the Securities Act, Section 20(a) of the Exchange Act or
any applicable statute, any successor to the Indemnified Party and each of its
partners, officers, directors, employees, agents and representatives.  The
indemnity agreements set forth in this Section 10 shall be in addition to any
other obligations or liabilities of the Indemnifying Party or Parties hereunder
or at common law or otherwise.  Notwithstanding anything herein to the contrary,
in no event shall the Selling Agent be obligated to indemnify any person or
entity in an amount in excess of the gross consideration received by the Selling
Agent for services rendered hereunder.

     (d)  Notwithstanding the provisions of Sections 10(a) and 10(b) hereof, no
Indemnified Party hereunder shall be entitled to or receive indemnification
pursuant to this Agreement if it is determined by a court of competent
jurisdiction (not subject to appeal) that the Damages in question were caused
primarily by the gross negligence or willful misconduct of such Indemnified
Party.

     (e)  If recovery is not available under the foregoing indemnification
provisions of this Section 10, for any reason other than as specified therein,
the party entitled to indemnification by the terms thereof shall be entitled to
contribution to losses, damages, liabilities and expenses of the nature
contemplated by such indemnification provisions.  In determining the amount of
such contribution, there shall be considered the relative benefits received by
the Company on the one hand, and the Selling Agent on the other hand from the
Placement (which shall be deemed to be the portion of the proceeds of the
Placement realized by each party), the parties’ relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
the opportunity to correct and prevent any statement or omission, the relative
culpability of the parties, the relative benefits received by the parties and
any other equitable considerations appropriate under the circumstances.  No
party shall be liable for contribution with respect to any action or claim
settled without its consent.  Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, suit or proceeding
against such party in respect of which a claim for contribution may be made
against another party or parties under this Section 10,



17

--------------------------------------------------------------------------------

 

           notify such party or parties from whom contribution may be sought,
but the omission to so notify such party or parties shall not relieve the party
or parties from whom contribution may be sought from any obligation it or they
may have under this Section 10 or otherwise.  For purposes of this Section 10,
each person, if any, who controls a party to this Agreement within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Exchange Act shall
have the same rights to contribution as that party to this Placement Agreement.


8.       Survival of Indemnities, Representations, Warranties, etc. The
respective indemnities, covenants, agreements, representations, warranties, and
other statements of the Selling Agent and the Company as set forth in this
Agreement shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Selling Agent, the Company or any of the officers or
directors of the Company or any controlling person, and shall survive
consummation of the transactions contemplated in the Transaction Documents and
delivery of and payment for the Preferred Stock.

9.       Conditions of the Selling Agent’s Obligations. The Selling Agent’s
obligations hereunder are subject to the accuracy in all material respects at
and (except as otherwise stated herein) as of the date hereof and at and as of
the applicable Closing Date, of the representations and warranties made herein
by the Company, to the compliance in all material respects at and as of the
applicable Closing Date by the Company with its covenants and agreements herein
contained and other provisions hereof to be satisfied at or prior to the
applicable Closing Date and to the following additional conditions:



                (a) The Selling Agent shall not have stated in writing prior to
the applicable Closing Date to the Company that the Memorandum, or any amendment
or supplement thereto contains an untrue statement of fact which, in the Selling
Agent’s opinion, is material, or omits to state a fact which, in the Selling
Agent’s opinion, is necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

     (b) The Selling Agent shall have received from Company’s Attorney, counsel
for the Company, an opinion, dated the applicable Closing Date, substantially to
the effect set forth in Exhibit B hereto.

     (c) The Selling Agent shall have received a certificate, dated the
applicable Closing Date, of the Chief Executive Officer or the President and the
chief financial or accounting officer of the Company to the effect that:


                     (i) No injunction preventing or suspending the use of the
Memorandum has been issued, and, to the best of the knowledge of the signers, no
proceedings for that purpose have been instituted or are pending or contemplated
under the Securities Act or any state securities laws;

(ii) The representations and warranties of the Company in this Agreement are
true and correct in all material respects at and as of the applicable Closing
Date, and the Company has complied in all material respects with all the
agreements and satisfied in all material respects all the conditions on its part
to be performed or satisfied at or prior to the applicable Closing Date;

(iii) No litigation has been instituted or, to the knowledge of the Company,
threatened against the Company of a character required to be disclosed in the
Memorandum that is not so disclosed; and

(iv) Between the date of this Agreement and the applicable Closing Date, there
has not been any material adverse change, or to the knowledge of the Company,
any



18

--------------------------------------------------------------------------------

 

                     development involving a prospective material adverse change
(so far as the Company may now foresee), in the condition (financial or
otherwise), business, prospects, or results of operations of the Company.


                (d)  The Company shall have furnished to the Selling Agent such
additional certificates as the Selling Agent may have reasonably requested as to
the accuracy, at and as of the applicable Closing Date, of the representations
and warranties made herein by it, as to compliance at and as of the applicable
Closing Date by it with its covenants and agreements herein contained, and other
provisions hereof to be satisfied at or prior to the applicable Closing Date and
as to other conditions to the Selling Agent’s obligations hereunder.

     (e)  There shall not have been any material adverse change in any legal
proceedings or regulatory actions pending or the commencement of similar actions
which, if determined adversely to the Company, would have a material adverse
effect on the condition (financial or otherwise), business, property, or results
of operations of the Company.


          If any of the conditions provided for in this Section 9 shall not have
been satisfied when and as required by this Agreement, this Agreement may be
terminated by the Selling Agent by notifying the Company of such termination in
writing at or prior to the applicable Closing Date, but the Selling Agent shall
be entitled to waive any of such conditions in writing.

10.      Effective Date. This Agreement shall become effective at 10:00 A.M.,
New York Time, on the date hereof.

11.      Termination. In the event of any termination of this Agreement under
this or any other provision of this Agreement, there shall be no liability of
any party to this Agreement to any other party, other than as provided in
Sections 4(f), 4(h), 6, 7, and 8. This Agreement may be terminated after it
becomes effective by (i) the Company for any reason by notice to the Selling
Agent and (ii) the Selling Agent by notice to the Company. If, and only if, the
Company terminates this Agreement after it becomes effective for any reason
(other than the Selling Agent’s material failure to comply with its obligations
under this Agreement) or the Offering fails to close because of the Company’s
breach of any representations or warranties contained in this Agreement or the
Company’s failure to fulfill its covenants and agreements contained in this
Agreement, the Company shall pay the Selling Agent its actual expenses incurred
as provided in Section 6 hereof, less the amounts previously paid to the Selling
Agent by the Company, which shall be in addition to all amounts previously paid
to the Selling Agent, and any amounts payable to the Selling Agent pursuant to
Sections 4(f), 4(g), 6, or 7 hereof.

12.      Agreement Concerning Disclosure of Information. The Selling Agent
agrees to treat confidentially any information which is furnished to it (or to
parties acting on its behalf) by or on behalf of the Company (the
“Information”). The Selling Agent agrees that it will use the Information only
for the purposes related to the Offering, and that the Information will be kept
confidential by the Selling Agent and its partners, members, managers, officers,
directors, employees, agents, accountants, attorneys and other affiliates
(collectively, the “Affiliates”), and that Selling Agent and its Affiliates will
not disclose the Information to any person; provided, however, that the
Information may be disclosed to (a) Affiliates who need to know such information
for the purpose of evaluating or providing services in connection with the
Offering, (b) to any federal or state regulatory agency and their employees,
agents, and attorneys for the purpose of making any filings or disclosures
required by law, and (c) any other person to which the Company consents in
writing prior to any such disclosure.

In the event that the Selling Agent is requested or required (by oral questions,
documents, subpoena, civil investigation, demand, interrogatories, request for
information, or other similar process) to disclose to any person any information
supplied to it or its Affiliates in the course of their dealings with the
Company




19

--------------------------------------------------------------------------------

 

or its respective representatives, the Selling Agent agrees that it will provide
the Company with prompt notice of such request(s) within a reasonable time prior
to such disclosure so that the Company may seek an appropriate protective order
and/or waiver of compliance with the provisions of this Agreement. It is further
agreed that, if a protective order is not obtained, or a waiver is not granted
hereunder, and the Selling Agent is nonetheless, in the written opinion of
counsel, compelled to disclose information concerning the Company to any
tribunal or else stand liable for contempt or suffer the censure or penalty, the
Selling Agent may disclose such information to such tribunal without liability
hereunder. Prior to making such disclosure, the Selling Agent shall deliver a
written opinion of its counsel (at the Company’s expense) to the Company’s
counsel that disclosure is compelled by law. The Selling Agent will exercise
commercially reasonable efforts (at the Company’s expense) to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the Information.

13.      Notices. All communications hereunder shall be in writing and, if sent
to the Selling Agent or any Additional Agent shall be mailed, delivered or
telegraphed and confirmed to Joseph Stevens & Company, Inc., 59 Maiden Lane,
32nd Floor, New York, NY 10038, Attention: Joseph Glodek, with a copy to
Ellenoff Grossman & Schole LLP, 370 Lexington Avenue, New York, NY, 10017 or if
sent to the Company shall be mailed, delivered or telegraphed and confirmed to
the Company, a t892 North 340 East, American Fork, UT 84003 Attention: Paul R.
Ressler.

14.      Successors. This Agreement shall inure to the benefit of and be binding
upon the Selling Agent, any Additional Agents, the Company and their respective
successors and legal representatives. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the person or persons, if any, who control
Selling Agent or any Additional Agent within the meaning of Section 15 of the
Act.

15.      Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law provisions thereof (other than Section 5-1401 of the New York
General Obligations Law).



                (a)  Any legal suit, action or proceeding arising out of or
relating to this Subscription Agreement or the transactions contemplated hereby
shall be instituted exclusively in New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York. 
The parties hereto hereby: (i) waives any objection which they may now have or
hereafter have to the venue of any such suit, action or proceeding, and (ii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding.  The parties further agree to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the New York Supreme Court, County of New
York, or in the United States District Court for the Southern District of New
York and agree that service of process upon a party mailed by certified mail to
such party’s address shall be deemed in every respect effective service of
process upon such party in any such suit, action or proceeding.

     (b)  This Agreement constitutes the entire agreement between the parties
hereto with respect to the Placement and supersedes any and all prior
agreements, and may be amended or modified only by a duly authorized writing
signed by such parties.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which shall be deemed an original and all
of which shall constitute a single instrument.



20

--------------------------------------------------------------------------------

 

16.      No Fiduciary Relationship.  The Company acknowledges and agrees that:
(i) the sale and issuance of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the  Company and the Selling Agent;
(ii) in connection therewith and with the process leading to the Offering, the
Selling Agent is acting solely as a principal and not the agent or fiduciary of
the  Company; (iii) the Selling Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company or any subscriber or investor with
respect to the Offering contemplated hereby or the process leading thereto,
including any negotiation related to the pricing of the Securities; and (iv) the
Company has consulted its own legal and financial advisors to the extent it has
deemed appropriate in connection with this Agreement and the Offering.

          This Placement Agency Agreement is executed and shall be effective as
of the date written above.



HYBRID DYNAMICS CORPORATION

  

By:   /s/ PAUL RESSLER



Accepted and delivered in New York, New York as of the date first above written:



JOSEPH STEVENS & COMPANY, INC.

  

By:   /s/ JOSEPH SORBARA 









21

--------------------------------------------------------------------------------

 



SCHEDULE 2(h)




None




















22

--------------------------------------------------------------------------------

 



PLACEMENT AGENCY AGREEMENT
AMENDMENT NO. 1



          This Placement Agency Agreement Amendment No. 1 is dated as of
December 27, 2007 by and between Joseph Stevens & Company, Inc. (the “Placement
Agent”) and Hybrid Dynamics Corporation, (the “Company” and together with the
Placement Agent collectively referred to as the “Parties”).

          WHEREAS, the Placement Agent and the Company have previously entered
into a Placement Agent Agreement dated as of November 20, 2007, (“Original
Agreement”); and

          WHEREAS, the Placement Agent and the Company desire to further extend
the Offering Period as set forth in the Original Agreement.

          NOW THEREFORE, for good and valuable consideration, the Parties agree
as follows.

          1.       All terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Original Agreement.

          2.       The parties desire to extend the Placement Period to obtain
the Minimum Placement  beyond the December 31, 2007 period previously agreed
upon by the Company and the Placement Agent to January 15, 2008 and the final
Offering Period shall be extended to March 15, 2008. 

          3.       Other than as provided for herein, the Original Agreement
shall remain in full force and effect.    

          4.       This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law provisions thereof (other than Section 5-1401 of the New York General
Obligations Law).

          5.       This Agreement may be executed in any number of counterparts
and by facsimile, each of which shall be deemed an original and all of which
shall constitute a single instrument.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date written hereof.

                                                                                          JOSEPH
STEVENS & COMPANY, INC.

                                                                                          By:  
/s/ JOSEPH SORBARA 
                                                                                          Name:
Joseph Sorbara
                                                                                          Title:  
Chief Executive Officer


HYBRID DYNAMICS CORPORATION

By: /s/ PAUL RESSLER
       Name: Paul Ressler
       Title:  President




23

--------------------------------------------------------------------------------

 

